Case 21-17904-MAM Doc9 Filed 08/16/21 Page1of3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Arlie Lee, III Case No.: 21-17904-MAM
SS#: -0824 Chapter 13
Debtor(s).
/

 

DEBTOR’S VERIFIED MOTION FOR CONTINUATION
OF THE AUTOMATIC STAY

The Debtor, Arlie Lee, III , by and through the undersigned attorneys, pursuant to 11 U.S.C.
§362(c)(3)(B), files this Motion for Continuation of the Automatic Stay and state:

1. The Debtor filed the instant case on August 16, 2021. The Debtor had previously filed a voluntary
Chapter 13 case on or about January 13, 2021 (case number 21-10296-EPK) which this Court dismissed without
prejudice on July 15, 2021.

2. During the pendency of the prior case, a family member of the Debtor passed away, which caused the
Debtor to incur unanticipated expenses associated with said family member’s funeral and burial. The
unanticipated expenses resulted in a default in plan payments and the Debtor unfortunately was unable to catch
up, which resulted in a dismissal of his case.

3. The Debtor’s expenses have since stabilized and he now has the requisite income to fund the plan in
this case, with the instant anticipated to run in the normal course. The Debtor will also be seeking to save his
home through this Court’s Mortgage Modification Mediation program.

4. Asa result of the substantial change in the financial and personal affairs of the Debtor as indicated
above, the Debtor asserts that the filing of the current case is in good faith as to those creditors which are to be
stayed. As such, pursuant to 11 U.S.C. §362(c)(3)(B), the Automatic Stay should be continued during the

pendency of this case.
x

Case 21-17904-MAM Doc9 Filed 08/16/21 Page 2 of 3

WHEREFORE, the Debtor respectfully requests that this Court enter an Order: (1) continuing the
Automatic Stay as to all creditors during the pendency of this case; and (2) providing any other relief that this
Court deems just and proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth
and Local Rules 2090-1(A).

VERIFICATION PURSUANT TO LOCAL RULE 4001-1(L)

I, Arlie Lee, III, declare under penalty of perjury that the foregoing is true and correct.

oe

Arlie Lee, III

T HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to Robin R.
Weiner, Trustee, P.O. Box 559007, Ft. Lauderdale, FL 33355-9007; A.U.S.T., 51 SW First Avenue, Room
1204, Miami, FL 33130, and all creditors and interested parties attached on attached Creditors Matrix by U.S.

Mail 1* Class this lv day of August , 2021.

 

HOSKINS & Tce PLL.
By: Colin V. Lid, Esquire
Florida Bar # 0165182

302 South Second Street
Fort Pierce, FL 34950
(772)464-4600
(772)465-4747 facsimile
Label Matrix for local noticing
113c~9

Case 21~-17904-MAM

Southern District of Florida
West Palm Beach

Mon Aug 16 09:26:40 EDT 2021

AmeriCredit/GM Financial
Attn: Bankruptcy

Po Box 183853

Arlington, TX 76096-3853

Everglades Feu
1099 W Ventura Ave
Clewiston, FL 33440-3498

Office of the US Trustee
51 S.W. ist Ave.

Suite 1204

Miami, FL 33130-1614

(p)W S BADCOCK CORPORATION
POST OFFICE BOX 724
MULBERRY FL 33860-0724

Robin R Weiner
POB 559007
Fort Lauderdale, FL 33355-9007

Case 21-17904-MAM DocgQ_ Filed 08/16/21

Ally Financial

Attn: Bankruptcy

Po Box 380901

Bloomington, MN 55438-0901

COMERICA BANK, A MICRIGAN
1717 Main Street
Dallas, TX 75201-7343

Ford Motor Credit Company
DBA Mazda American Credit
American Road Recovery
PO Box 6508

Mesa, AZ 85216-6508

Receivables Management Group
Attn: Bankruptcy

2901 University Ave. Suite #29
Columbus, GA 31907-7601

Arlie Lee III
423 Sago Court
Pahokee, FL 33476-2517

Page 3 of 3

Ally North America, LLC
Ally Detroit Center

500 Woodward Ave
Detroit, MI 48226-3416

Chase Mortgage

Chase Records Center/Attn: Correspondenc
Mail Code LA4 5555 700 Kansas Ln
Monroe, LA 71203

Internal Revenue Service
ATTN: Bankruptcy Department
POB 7346

Philadelphia, PA 19101-7346

Southwest Credit Systems
4120 International Parkway #100
Carrollton, TX 75007-1958

Colin V Lloyd
302 So 2 St
Ft. Pierce, FL 34950-1559

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

W.S. Badcock Corporation
Attn: Bankruptcy

Po Box 497

Mulberry, FL 33860

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)West Palm Beach

End of Label Matrix

Mailable recipients 15
Bypassed recipients 1
Total 16
